DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to amendment filed on 10/07/2021; after entry of this amendment, claims 1-10, 14-24, 30-32, 34-55, and 57-60 are currently pending in this Application.
Claim Objections
Claims 1 and 34 are objected to because of the following informalities:  The new amendment of “0.01-3% weight” is missing “by”’ as a result, it is recommended to change it to “0.01-3% by weight”.  Appropriate correction is required.
Claim 34 is objected to because of the following informalities:  In the previous claim amendments filed on 03/16/2021, claim 34, line 7, the claim contained the limitation of “a protective layer”; however, in the amendment filed on 10/07/2021, said recitation has changed to “a protective”. It is assume that the term “layer” was inadvertently omitted from the language of claim 34, line 7 in the filing submitted on 10/07/2021. Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34, recites the limitation "the protective layer" in lines 8 and 13.  There is insufficient antecedent basis for this limitation in the claim. This is because claim 34, line 7 recites “a protective” only.

	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 59 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant, in the Remarks filed on 10/07/2021, page 14, under the “The Rejection under 35 U.S.C. 112, second paragraph” states “While the second alternative further defines the coupling agent, these components are still the coupling agent, thus, the limitation in claim 59 is applicable to that alternative also. Thus, claim 59 is proper in limiting the coupling agent for either of these alternative”. Based on this statement, claim 59 broadens the scope of claim 34, and as such, it is consists of”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 14-15, 17-24, 30-31, 34-43, 45-55, 57-58, and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 799 398 to Suzuki et al. (hereinafter Suzuki) in view of U.S. Patent No. 5,472,491 to Duschek et al. (hereinafter Duschek) additionally in view of U.S. Patent Application Publication No. 2009/0249979 to Kaupp et al. (hereinafter Kaupp).

	With respect to claims 1 and 24, Suzuki teaches effect pigments based on Al2O3 flakes which are coated with one or more layers of a metal oxide and/or a metal oxide mixture (Suzuki, abstract and [0037]-[0047]) wherein the amount by weight of Al2O3 flakes is 40-90 wt% and the amount of the coating is 10-60 wt% based on the total pigment (Suzuki, [0049], [0078], [0080], and [0082]). These disclosures on the concentrations of the alumina flake and the coating would result in a ratio of about 0.66 to 9 which has overlapping with the claimed ratios of 27:73 to 83:17, and overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior 
Suzuki teaches that the effect pigments comprise a post-coating or post- treatment, i.e. protective layer, to increase the light, water and weather stability of the pigment and simplifies its handling as well as improving its dispersibility and compatibility in user media (Suzuki, [0056]). Suzuki discloses that such post-coating comprises Al2O3 or ZrO2 or mixtures thereof, and the use of organic post-coatings such as silanes is also possible (Suzuki, [0056]). Thus, Suzuki renders the use of “at least two metal oxides selected from silicon, aluminium or zirconium oxides or mixtures thereof” as well as “organic coupling agents” obvious. The use of a combination of organic silanes and aluminum and zirconium oxides in the post-coating of Suzuki is taken to be well within the scope of a skilled artisan considering the fact that according to MPEP 2144.06 (I) “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Although Suzuki teaches the use of metal oxides such as a mixture of aluminum oxide and zirconium oxide as well as organic silanes in the post-coating, Suzuki does not expressly and/or literally teach that the post-coating or protective layer comprises at least one rare earth metal oxide in an amount of 0.01-3% by weight based on the total pigment. 
2, 2-12 wt% coupling agents such as organofunctional silanes, metal acid esters, zirconium aluminates, and 1-5 wt% of other metal oxides such as cerium (III) oxide, aluminum oxide, and zirconium oxide.
Although Duschek discloses the use of cerium (III) oxide in the protective layer, it may not literally disclose the specific concentration of cerium (III) oxide, alone, in the protective layer. However, Kaupp, also drawn to pearlescent pigments based on flake form substrates of materials such as alumina, wherein the substrate has additional metal oxide coating, discloses the use of cerium oxide in protective layer as a known and very effective agent in protective layers to suppress the photochemicalactivity of TiO2 (Kaupp, abstract, [0174], [0187]-[0188]). Kaupp additionally, discloses an amount of 0.05-3 wt%, more preferably 0.2-0.7 wt% of cerium oxide and/or hydrated cerium oxide and/or cerium hydroxide (Kaupp, [0170]), but also teaches that the specific proportion depends on depends on the specific surface area of the pearlescent pigment and on the layer thickness of the TiO2 layer (Kaupp, [0171]). 
2 layer especially considering the fact that that cerium oxide has been known as an effective agent to suppress the photochemicalactivity of TiO2, as those taught and taught by Kaupp. Therefore, based on the teachings of Kaupp on the benefits of using cerium oxide, it would have been obvious to a person of ordinary skill in the art to have optimized the concentration of cerium oxide in the post-coating or protective layer of Suzuki through routine experimentation based on/motivated by the fact that the surface area of the pigment and the amount and thickness of the TiO2 layer in the pigment affect the concentration of the cerium oxide. Further motivation would be the fact that according to MPEP 2144.05 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 2, Suzuki teaches effect pigments comprising alumina flakes having one or more metal oxide coating (Suzki, [0037]-[0047]).

With respect to claim 3, Suzuki teaches doping alumina flake with dopants such as TiO2, ZrO2, SiO2, In2O3, SnO2, ZnO and combination thereof (Suzuki, [0033]).

With respect to claim 4, Suzuki teaches that the amount of dopant in the alumina flake is 0.01-5 wt% (Suzku, [0033]). MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 5, as noted above, Suzuki teaches doping alumina flake with materials such as TiO2, ZnO and a number of other metal oxides or combinations thereof (Suzuki, [0033]).

With respect to claim 6, Suzuki teaches that Al2O3 flakes have a thickness of less than 500 nm, preferably 130-400 nm, and in particular 150-350 nm (Suzuki, [0024]). MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 7, Suzuki teaches Al2O3 flakes have a standard deviation of thickness distribution of less than 80, preferably 5-60, and in particular 10-50 (Suzuki, [0021)). MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” /n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 8, Suzuki teaches Al2O3 flakes coated with different metal oxides and or mixed metal oxides which are elaborately disclosed in paragraph [0046], and would read on most of the claimed embodiments as claimed in claim 8. Some examples, as disclosed by Suzuki, are alumina flake coated with TiO2, or coated with TiO2/Fe2O3, Fe2O3, TiO2 and Fe2O3, TiO2 and Fe2O3, or others (Suzuki, [0046]).

With respect to claims 9 and 10, as noted above, Suzuki teaches embodiments in which alumina flake is coated with titanium dioxide, which could be of rutile or anatase modifications (Suzuki, [0047]).

With respect to claims 14-15, as detailed out above, in the rejection of claim 1, the combination of references renders the use of cerium oxide in an amount having, at least, an overlapping with the claimed amount of less than or equal to 2 wt%, in the post-coating or protective layer, obvious (see above for details). 

With respect to claim 17, the combination of Suzuki in view of Duschek in view of Kaupp is taken to render a thickness of 0.5-10 nm for the protective layer obvious; this is because the concentrations of the components within the protective layer depends on the fineness of the pigment, its surface area, and the presence and thickness/thinness of TiO2 layer as those taught by Kaupp (Kaupp, [0014] and [0167]-[0174]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the thickness of the protective layer or post-coating of Suzuki, based on the amounts of the components used in the protective layer as that taught by Kaupp, to have obtained a thickness within the claimed range of 1-5 nm or one which would have overlapping with the claimed range of 1-5 nm, and further motivated by the fact according to MPEP 2144.05, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	With respect to claim 18, the combination of references renders the claim obvious; in particular, the primary reference, Suzuki, teaches the use of their effect pigments in paints, automotive coatings, industrial coatings, printing inks and cosmetics, and for preparation of gravure printing, and for laser marking of paper and plastics, and more formulations (Suzuki, [0058] and [0068]). Although the primary reference renders claim 18 obvious, it is noted that Duschek, also, teaches the use of their pearlescent pigment in automotive coatings and plastics (Duschek, column 4, lines 44-51).

With respect to claim 19, the combination of references renders claim 19 obvious; it is noted that the amount of pigment in a formulation is envisioned to depend on the end use application as well as the color intensity expected from the formulation. It should be noted that according to MPEP 2144, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” /n re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).
Therefore, obtaining the optimum or workable range of the concentration of the pigment in a formulation is expected to depend on the end use application and the color and color intensity expected of the formulation, considering the fact that according to MPEP 2144.05 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 20, the combination of Suzuki in view of Duschek and further in view of Kaupp is taken to render claim 20 obvious; this is in particular because most formulations comprising pigment comprises water, rheological additives, surfactants, and/or solvents, and/or other components claimed in claim 20, depending 

With respect to claim 21, Suzuki teaches a specific embodiment in which the pigment would have a silver color (Suzuki, [0080], Example 1.3); additionally, as noted above, Suzuki teaches that the amount by weight of Al2O3 flakes is 40-90 wt% and the amount of the coating is 10-60 wt% based on the total pigment (Suzuki, [0049]). These disclosure on the concentration of the alumina flake and the coating would result in a ratio of about 0.66 to 9 which has overlapping with the claimed ratios of 60:40 to 80:20, and overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” /n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 22, Suzuki teaches a specific embodiment in which the pigment would have a bluish color (Suzuki, [0082], Example 1.4); additionally, as noted above, Suzuki teaches that the amount by weight of Al2O3 flakes is 40-90 wt% and the amount of the coating is 10-60 wt% based on the total pigment (Suzuki, [0049]). These disclosure on the concentration of the alumina flake and the coating would result prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 23, Suzuki teaches a specific embodiment in which the pigment would have a red color (Suzuki, [0078], Example 1.2); additionally, as noted above, Suzuki teaches that the amount by weight of Al2O3 flakes is 40-90 wt% and the amount of the coating is 10-60 wt% based on the total pigment (Suzuki, [0049]). These disclosure on the concentration of the alumina flake and the coating would result in a ratio of about 0.66 to 9 which has overlapping with the claimed ratios of 35:65 to 65:35, and overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claims 30 and 31, the combination of Suzuki in view of Duschek and further in view of Kaupp renders claim 1 obvious; in particular, Duschek discloses that the protective layer is 4- 20 wt% of the pigment which either falls within or has overlapping with the claimed ranges of 2-20 wt% and 2-10 wt%. MPEP 2144.05 
Assuming arguendo, it is to be noted that the concentration of a top layer or protective layer or a post-coating layer onto a pigment would inevitably depends on the concentrations of the components such as silicon dioxide, other metal oxides, and organic coupling reagent within the protective layer as well as the end use application of the pigment and the level of weather stability and dispersibility intended for the final pigment. It should be noted that according to MPEP 2144, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” /n re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).
Therefore, obtaining the optimum or workable range of the concentration of the protective layer or post-coating layer or top layer of the pigment of the combination of references, such as the claimed concentrations of 2-20 wt% or 2-10 wt% or concentrations having overlapping with these claimed ranges, would be achieved based on the end use application and the amount of components of the protective layer used in forming the protective layer; according to MPEP 2144.05 "[W]here the 

With respect to claims 34 and 60, it should be noted that two different options or embodiments are recited in claim 34 for the protective layer components: “wherein, the protective layer consists of: 0.4-1.5 wt% of Ce2O3, 0.4-1wt% of SiO2 and 0.5-2.5 wt% of Al2O3 and/or ZrO2 and 2-5 wt% of an organic compound which is a coupling agent, based on the total weight of the pigment; or the protective layer consists of Ce2O3, SiO2, and Al2O3, and as a coupling agent, aminopropyltrimethoxysilane (AMMO) and 3- glycidyloxypropyltrimethoxysilane (GLYMO)”. The rejection presented below addresses the second option or embodiment, i.e. “the protective layer consists of Ce2O3, SiO2, and Al2O3, and as a coupling agent, aminopropyltrimethoxysilane (AMMO) and 3- glycidyloxypropyltrimethoxysilane (GLYMO)”.
Suzuki teaches effect pigments based on Al2O3 flake which is coated with one or more layers of a metal oxide and/or a metal oxide mixture (Suzuki, abstract and [0037]-[0047]) wherein the amount by weight of Al2O3 flakes is 40-90 wt% and the amount of the coating is 10-60 wt% based on the total pigment (Suzuki, [0049], [0078], [0080], and [0082]). These disclosures on the concentrations of the alumina flake and the coating would result in a ratio of about 0.66 to 9 which has overlapping with the claimed ratios of 27:73 to 83:17, and overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of 
Suzuki teaches that the effect pigments comprises a post-coating or post- treatment, i.e. protective coating, to increase the light, water and weather stability of the pigment and simplifies its handling as well as improving its dispersibility and compatibility in user media (Suzuki, [0056]). Suzuki discloses that such post-coating comprises Al2O3 or ZrO2 or mixtures thereof, and the use of organic post-coatings such as silanes is also possible (Suzuki, [0056)).
Although Suzuki teaches the use of metal oxides such as aluminum oxide or zirconium oxide or mixture thereof in the post-coating as well as organic materials such as silanes, Suzuki does not expressly and/or literally teach that the post-coating consists of Ce2O3, SiO2 and Al2O3 and a coupling agent aminopropyltrimethoxysilane (AMMO) and 3- glycidyloxypropyltrimethoxsilane (GLYMO) as claimed in claim 34.
Duschek teaches a pearlescent pigment having a top layer to provide excellent weathering resistance to the pigment (Duschek, abstract, column 2, lines 9-13). Duschek teaches that the pigment is based on platelet shaped substrates having metal oxide coatings thereon, which is also coated with a top layer or protective layer comprising silicon dioxide and aluminum oxide, cerium (III) oxide and zirconium oxide as well as a coupling reagent (Duschek, column 2, line 57 to column 4, line 52). In particular, Duschek teaches coupling reagents can be organofunctional silanes such as AMMO and GLYMO (Duschek, column 3, lines 44-54). It should be noted that although Duschek discloses zirconium aluminate and metal acid esters in addition to the organofunctional silanes as coupling reagent, the reference does not disclose that all 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Suzuki with the teachings of Duschek in order to have a protective layer consisting of Ce2O3, SiO2, and Al2O3, and a coupling agent such as AMMO and GLYMO as that taught by Duschek in the teachings of Suzuki motivated by the fact that the protective layer of Duschek improves the weather stability of the effect pigment (Duschek, column 2, lines 9-13). Moreover, both references are drawn to multilayered effect pigment based on platelet shaped substrate used in some similar end use applications such as automotive coatings; both references are drawn from the same field of art and endeavor (Duschek, columns 2 to 4 and in Suzuk, [0058]).
It should be noted that Duschek teaches that the selection of a suitable coupling reagent-modified pigment is to match the polymer of the water-borne surface coating composition (Duschek, column 3, lines 62-65). Therefore, the selection of a specific coupling agent, such as those claimed in claim 34 are well within the scope of a skilled artisan based on the teachings of Duschek.
The combination of Suzuki in view of Duschek does not expressly and/or literally disclose the use of cerium oxide in an amount of 0.01-3 wt% as that claimed in claim 34 (claim 34, lines 14-15).
However, Kaupp, also, drawn to pearlescent pigments based on flake form substrates of materials such as alumina, wherein the substrate has additional metal 2 (Kaupp, abstract, [0174], [0187]-[0188]). Kaupp additionally, discloses an amount of 0.05-3 wt%, more preferably 0.2-0.7 wt% of cerium oxide and/or hydrated cerium oxide and/or cerium hydroxide (Kaupp, [0170]), but also teaches that the specific proportion depends on depends on the specific surface area of the pearlescent pigment and on the layer thickness of the TiO2 layer (Kaupp, [0171]). 
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki in view of Duschek with the teachings of Kaupp in order to incorporate an amount of 0.01-3 wt% or an amount having overlapping with this claimed range, of cerium oxide into the post-coating or protective layer of the combination of Suzuki in view of Duschek motivated by the fact that the use of cerium oxide in post-coating, top layer, or protective layer has been known in the art as that shown and taught by Duschek, and further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Suzuki in view of Duschek in order to incorporate cerium oxide in an amount of 0.05-3 wt% or preferably in an amount of 0.2-0.7wt% motivated by the fact that the concentration of cerium oxide depends on the surface area of the pearlescent pigment and the thickness of TiO2 layer especially considering the fact that that cerium oxide has been known as an effective agent to suppress the photochemicalactivity of TiO2, as those taught and taught by Kaupp. Therefore, based on the teachings of Kaupp on the benefits of using cerium oxide, it would have been obvious to a person of ordinary skill in the art to have 2 layer in the pigment affect the concentration of the cerium oxide. Further motivation would be the fact that according to MPEP 2144.05 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 35, Suzuki teaches effect pigments comprising alumina flakes having one or more metal oxide coating (Suzuki, [0037]-[0047]).

With respect to claim 36, Suzuki teaches doping alumina flake with dopants such as TiO2, ZrO2, SiO2, In2O3, SnO2, ZnO and combination thereof (Suzuki, [0033)).

With respect to claim 37, Suzuki teaches that the amount of dopant in the alumina flake is 0.01-5 wt% (Suzuki, [0033]). MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 38, as noted above, Suzuki teaches doping alumina flake with materials such as TiO2, ZnO and a number of other metal oxides or combinations thereof (Suzuki, [0033]).

With respect to claim 39, Suzuki teaches that Al2O3 flakes have a thickness of less than 500 nm, preferably 130-400 nm, and in particular 150-350 nm (Suzuki, [0024]). MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 40, Suzuki teaches Al2O3 flakes have a standard deviation of thickness distribution of less than 80, preferably 5-60, and in particular 10-50 (Suzuki, [0021]). MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” /n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 41, Suzuki teaches a number of different layer sequences of metal oxide and/or metal oxide mixtures on Al2O3 flakes as those disclosed in paragraph [0046] which would read on most of the claimed embodiments as claimed in claim 8. Some examples, as disclosed by Suzuki, are alumina flake coated with TiO2, or coated with TiO2/Fe2O3, Fe2O3, TiO2 and Fe2O3, TiO2 and Fe2O3, or others (Suzuki, [0046]).

With respect to claims 42 and 43, as noted above, Suzuki teaches embodiments in which alumina flake is coated with titanium dioxide, which could be of rutile or anatase modifications (Suzuki, [0047]).

With respect to claim 45, the combination of Suzuki in view of Duschek in view of Kaupp is taken to render a thickness of 0.5-10 nm for the protective layer obvious; this is because the concentrations of the components within the protective layer depends on the fineness of the pigment, its surface area, and the presence and thickness/thinness of TiO2 layer as those taught by Kaupp (Kaupp, [0014] and [0167]-[0174]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the thickness of the protective layer or post-coating of Suzuki, based on the amounts of the components used in the protective layer as that taught by Kaupp, to have obtained a thickness within the claimed range of 1-5 nm or one which would have overlapping with the claimed range of 1-5 nm, and further motivated by the fact according to MPEP 2144.05, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 46, the combination of references renders claim 46 obvious; this is because Suzuki teaches the use of their pigment in automotive coatings, printing inks, cosmetics, paints, and more (Suzuki, [0058] and [0067]-[0068]). 

With respect to claim 47, the combination of references renders claim 47 obvious; it is noted that the amount of pigment in a formulation is envisioned to depend on the end use application as well as the color intensity expected from the formulation. It should be noted that according to MPEP 2144, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” /n re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).
Therefore, obtaining the optimum or workable range of the concentration of the pigment in a formulation is expected to depend on the end use application and the color and color intensity expected of the formulation, considering the fact that according to MPEP 2144.05 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 48, the combination of Suzuki in view of Duschek and further in view of Kaupp is taken to render claim 48 obvious; this is in particular because most formulations comprising pigment comprises water, rheological additives, surfactants, and/or solvents, and/or other components claimed in claim 48, depending on the end use application. Nevertheless, it is important to note that Suzuki teaches the use of their pigment in printing inks and coating compositions which can be water-based or solvent-based (Suzuki, [0058] and [0067]-[0068]); thus, the presence of, at least, either water or solvent would be inevitable in, at least, some of the formulations disclosed by Suzuki.

With respect to claim 49, Suzuki teaches a specific embodiment in which the pigment would have a silver color (Suzuki, [0080], Example 1.3); additionally, as noted above, Suzuki teaches that the amount by weight of Al2O3 flakes is 40-90 wt% and the amount of the coating is 10-60 wt% based on the total pigment (Suzuki, [0049]). These disclosure on the concentration of the alumina flake and the coating would result in a ratio of about 0.66 to 9 which has overlapping with the claimed ratios of 60:40 to 80:20, and overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” /n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 50, Suzuki teaches a specific embodiment in which the pigment would have a bluish color (Suzuki, [0082], Example 1.4); additionally, as noted above, Suzuki teaches that the amount by weight of Al2O3 flakes is 40-90 wt% and the amount of the coating is 10-60 wt% based on the total pigment (Suzuki, [0049]). These disclosure on the concentration of the alumina flake and the coating would result in a ratio of about 0.66 to 9 which has overlapping with the claimed ratios of 35:65 to 60:40, and overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 51, Suzuki teaches a specific embodiment in which the pigment would have a red color (Suzuki, [0078], Example 1.2); additionally, as noted above, Suzuki teaches that the amount by weight of Al2O3 flakes is 40-90 wt% and the amount of the coating is 10-60 wt% based on the total pigment (Suzuki, [0049]). These disclosure on the concentration of the alumina flake and the coating would result in a ratio of about 0.66 to 9 which has overlapping with the claimed ratios of 35:65 to 65:35, and overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 52, the combination of references renders claim 52 obvious; in particular, Duschek teaches that the selection of a suitable coupling reagent-modified pigment is to match the polymer of the water-borne surface coating composition (Duschek, column 3, lines 62-65). Additionally, Duschek teaches organofunctional silanes such as AMMO and GLYMO (Duschek, column 93, lines 44-54). Moreover, Kaupp teaches some of the very same organofunctional silanes (Kaupp, [0015]-[0161]); thus, in addition to the disclosure in Duschek, the disclosure in Kaupp is also a clear evidence and teaching that the use of organofunctional silanes have been known in protective layers in pearlescent or effect pigment based on flake form substrate.

With respect to claim 53, the combination of references renders claim 53 obvious; in particular, Duschek teaches that the selection of a suitable coupling reagent-modified pigment is to match the polymer of the water-borne surface coating composition (Duschek, column 3, lines 62-65). Additionally, Duschek teaches organofunctional silanes such as AMMO and GLYMO (Duschek, column 3, lines 44-54). Moreover, Kaupp teaches some of the very same organofunctional silanes (Kaupp, [0015]-[0161]); thus, in addition to the disclosure in Duschek, the disclosure in Kaupp is also a clear evidence and teaching that the use of organofunctional silanes have been known in protective layers in pearlescent or effect pigment based on flake form substrate.

With respect to claim 54, the combination of references renders claim 54 obvious; in particular, Duschek teaches that the selection of a suitable coupling reagent-modified pigment is to match the polymer of the water-borne surface coating composition (Duschek, column 3, lines 62-65). Additionally, Duschek teaches that the coupling agent can be zirconium aluminates having the very same structure as claimed in current claim 54 (Duscheck, column 2, line 62 to column 3, line 40).

With respect to claim 55, the combination of references renders claim 55 obvious; in particular, Duschek teaches that the selection of a suitable coupling reagent- modified pigment is to match the polymer of the water-borne surface coating composition (Duschek, column 3, lines 62-65). Furthermore, Duschek discloses metal acid esters, having the very same structure as claimed in the present claim 55, as suitable coupling reagents (Duschek, column 3, lines 24-40).

With respect to claims 30 and 31, the combination of Suzuki in view of Duschek and further in view of Kaupp renders claim 1 obvious; in particular, Duschek discloses that the protective layer is 4- 20 wt% of the pigment which either falls within or has overlapping with the claimed ranges of 2-20 wt% and 2-10 wt%. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Therefore, obtaining the optimum or workable range of the concentration of the protective layer or post-coating layer or top layer of the pigment of the combination of references, such as the claimed concentrations of 2-20 wt% or 2-10 wt% or concentrations having overlapping with these claimed ranges, would be achieved based on the end use application and the amount of components of the protective layer used in forming the protective layer; according to MPEP 2144.05 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Allowable Subject Matter
Claims 16 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art do not disclose or suggest the cumulative limitations of either claim 16 or claim 32; the prior art do not disclose or suggest “The effect pigment according to claim 1, wherein the protective layer contains 0.2-2 wt% of at least one rear earth metal oxide, 0.2-2 wt% of SiO2, 0.2-4 wt% of Al2O3 and/or ZrO2 and 1-10 wt% of the organic compound”.  Moreover, the prior art do not disclose or suggest “The effect pigment according to claim 1, wherein the protective layer contains 0.4-1.5 wt% of Ce2O3; 0.4-1 wt% of SiO2; 0.5-2.5 wt% of Al2O3 and/or ZrO2; and 2-5 wt% of the coupling agent; based on the total weight of the pigment”.
Although the combination of Suzuki in view of Duschek in view of Kaupp is taken to render the claimed concentrations for Ce2O3 and SiO2 and organic coupling agent obvious especially in light of the fact that Kaupp specifically discloses on why to control the concentrations of Ce2O3, SiO2, and coupling agent (Kaupp, [0014], [0170]-[0174]), and Duschek discloses the contributing factor to the choice of coupling agent (Duschek, column 4, lines 4-7), there is no motivation disclosed in the prior art on why one of ordinary skill in the art would be motivated to modify/control the concentration of Al2O3 and/or ZrO2 in a protective layer. It is important to note that the combination of references, in particular, the primary reference Suzuki, teaches the presence and use of Al2O3 and/or ZrO2; however, upon further consideration of the references, it was . 

Claim 59 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Moreover, the prior art do not disclose or suggest “The effect pigment according to claim 34, wherein the protective layer contains 0.4-1.5 wt% of Ce2O3; 0.4-1 wt% of SiO2; 0.5-2.5 wt% of Al2O3 and/or ZrO2; and 2-5 wt% of the coupling agent; based on the total weight of the pigment”.
Although the combination of Suzuki in view of Duschek in view of Kaupp is taken to render the claimed concentrations for Ce2O3 and SiO2 and organic coupling agent obvious especially in light of the fact that Kaupp specifically discloses on why to control the concentrations of Ce2O3, SiO2, and coupling agent (Kaupp, [0014], [0170]-[0174]), and Duschek discloses the contributing factor to the choice of coupling agent (Duschek, column 4, lines 4-7), there is no motivation disclosed in the prior art on why one of ordinary skill in the art would be motivated to modify/control the concentration of Al2O3 and/or ZrO2 in a protective layer.  It is important to note that the combination of references, in particular, the primary reference Suzuki, teaches the presence and use of Al2O3 and/or ZrO2; however, upon further consideration of the references, it was concluded that the combination of references does not render claimed concentrations of 

Response to Arguments
Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive.

Applicant has argued that Suzuki provides a brief and non-specific disclosure regarding the possibility of a post-coating, and that Suzuki does not disclose the combination of Al2O3, ZrO2, and silanes (Remarks, page 15).
The examiner, respectfully, submits that Suzuki, in paragraph [0056], discloses that the post-coating contains “Al2O3 or ZrO2, or mixtures thereof”. Thus, contrary to Applicant’s argument, a mixture of aluminum oxide and zirconium oxide has been taught. With respect to the combination of said oxides and silanes, it is important to note that said combination is well within the scope of a skilled artisan based on MPEP 2144.06 (I) whish states “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Additionally, Duschek as the secondary reference, discloses the use of not only silicon oxide, but also aluminum oxide, cerium (III) oxide and zirconium oxide in the post-coating, top layer, or protective layer of a pigment; thus, Duschek renders it . 
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant has argued that Suzuki fails to disclose a post-coating which comprises 1) a particular amount of at least one rare earth metal oxide, 2) at least two metal oxides selected from silicon, aluminum, or zirconium oxides or mixtures thereof, and 3) an organic compound selected from coupling agents, organofucntional silanes, amino compounds, and organic phosphorus compounds. Applicant has argued that rare earth metal component is completely missing in Suzuki. Applicant has, additionally, argued that Suzuki has no suggestion whatsoever of combining all of the components as claimed, i.e. rare earth metal oxide and two other different metal oxide and organic coupling agent. 
	The examiner, respectfully, submits that the rejection was not made over Suzuki alone, but that a combination of references was used. Nevertheless, Suzuki discloses the use of a mixture of aluminum oxide and zirconium oxide; also, Suzuki recognizes the use of organic silanes in post coating as well. As noted above, based on MPEP 2144.06 (I), it would be obvious to combine two compositions each of which is taught by 
Duschek, as the secondary reference, specifically discloses the use of cerium (III) oxide, and its concentration in a top layer or post-coating layer, and Kaupp provides specific motivation to one of ordinary skill in the art on factors based on which the concentration of cerium (III) is modified in protective layer. Kaupp also provides motivation and reason on why one of ordinary skill in the art would be motivated to modify the concentration of silicon oxide and an organic silane although their concentrations is not claimed. 
Again, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant has argued that Suzuki does not direct one of ordinary skill in the art to arrive at the particular pigments as claimed or to optimize in a way to arrive at the claimed pigments, particularly while also adding the specific protective layer (Remarks, page 16). 
The examiner, respectfully, submits that Suzuki discloses that the pigment comprises an amount by weight of 40-90% of Al2O3 flakes and an amount by weight of 10-60% of the coating (Suzuki, [0049], [0078], [0080], and [0082]). These disclosures on the concentrations of the alumina flake and the coating would result in a ratio of about 
There was no anticipatory rejection made in view of Suzuki alone, but that an obviousness rejection over a combination of references was made with proper motivation to combine said references to achieve the claimed language. 

Applicant has argued that Suzuki does not provide any recognition to optimize the effects of agglomeration behavior and weather stability of the effect pigments and reduction of the greyish masstone coloring. 
In response to Applicant’s argument that the reference fails to show certain features of Appellants’ invention, it is noted that the features upon which Appellant relies (i.e., optimizing the weather stability and agglomeration) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See /n re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Nevertheless, even assuming such effects or characteristics be amended into the language of the claim, it is important to note that even if there would be a correlation between the claimed weight ratios and in general, the claimed language, and the specifically argued effects/characteristics, then considering the fact that Suzuki clearly 2O3 flakes (see Suzuki [0021]) for the thickness distribution, as well as a thickness of 130-400 nm or preferably 150-350 nm (Suzuki, [0024]). Moreover, Suzuki teaches substantially similar layered structure for the pigment with what is claimed. In short, Suzuki appears to be disclosing a substantially similar pigment with the claimed one, and in fact, recognizes the use of a post-coating or protective layer containing organic silanes, as well as aluminum oxide and zirconium oxide as well. The combination of references renders some of the missing features in protective layer of Suzuki obvious. 

Applicant has argued that Duschek does not provide teaching on pigments based on alumina flakes. Applicant has additionally, argued that Duschek does not disclose the specific combination of a rare earth metal oxide in the claimed concentration, at least two other different metal oxides, and an organic coupling agent as claimed. Applicant has, further, argued that Kaupp, like Duschek, fails to disclose the specific combination of a rare earth metal oxide in the claimed concentration, at least two other different metal oxides, and an organic coupling agent as claimed (Remarks, page 17). 
The examiner, respectfully, submits that In response to applicant's argument that the rejection is based on a combination of references, and that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
Duschek’s disclosure on the use of metal oxide fake-form substrate is not seen to teach away from the use of alumina flakes. 
Moreover, Kaupp provides specific motivation and reasons on why one of ordinary skill in the art would be motivated to control or modify the concentrations of cerium oxide, silicon oxide, and organic coupling agent in a protective coating of a pearlescent pigment. In short, the combination of references, as detailed out above in the rejection section, renders the claims obvious. Thus, examiner, also, disagrees that 

Applicant has argued that Kaupp’s protective layer is not designed particularly for the unique alumina substrate-based pigment of Suzuki, and further argued that there is no reasonable basis to expect that Kaupp’s protective layer would be successfully used in Suzuki pigment (Remarks, page 18). 
The examiner, respectfully, submits that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kaupp, which is drawn to pearlescent pigments based on alumina flake substrates (Kaupp, abstract, [0187]-[0188]), disclose specific reasons on why one of ordinary skill in the art to modify/control the concentrations of, at least, cerium oxide, silicon oxide, and coupling agents. Moreover, Suzuki as the primary reference discloses the use of the combination 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PEGAH PARVINI/Primary Examiner, Art Unit 1731